Citation Nr: 1708820	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  06-31 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability evaluation for a bilateral hearing loss disability, prior to June 14, 2016.    

2.  Entitlement to an increased disability evaluation, in excess of 10 percent disabling for a bilateral hearing loss disability, beginning on and after June 14, 2016.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served as a member of the United States Airforce, with active service from September 1954 through September 1974. 

This appeal originally came before the Board of Veterans' Appeals ("Board") from July 2006 and December 2007 Rating Decisions by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Waco, Texas (hereinafter Agency of Original Jurisdiction ("AOJ")).  In the July 2006 Rating Decision, the RO denied the Veteran's claim for an increased rating for his left ear hearing loss disability.  

In June 2009, a hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file.

The Veteran's appeal has previously been before the Board.  In October 2009 and June 2011, the Board remanded the issues for further development, to include the procurement of updated VA audiological testing and updated VA treatment records relevant to the Veteran's hearing loss.  Thereafter, in March 2012, the Board issued a decision which denied the Veteran's appeal.  However, this denial was vacated, in its entirety, by an April 2014 Board decision pursuant to the settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), where the Board's June 2009 hearing was identified as having been potentially affected by an invalidated rule relating to the duties of the Veterans Law Judge that conducted June 2009 hearing.

The Veteran was notified of this potential error in a letter dated September 2013 and was advised of the opportunity to receive a new hearing and/or a new decision from the Board.  The Veteran requested only to have the prior decision vacated and a new one issued in its place.  Subsequently, in an April 2014 decision, the Board denied the Veteran's claim for an increased rating of his left ear hearing loss disability.  The April 2014 decision additionally denied the Veteran's claim for entitlement to service connection for a right ear hearing loss disability.  

Thereafter, the Veteran appealed the Board's April 2014 denial to the Court of Appeals for Veterans Claims ("CAVC").  In an August 2015 Memorandum Decision, the Court vacated the portion of the Board's April 2014 denial, which found the Veteran was not entitled to service connection for a right ear hearing loss disability.  Furthermore, the Court remanded the issue of entitlement to a compensable disability rating for the Veteran's left ear hearing loss, citing this issue was "inextricably intertwined" with the Veteran's claim of entitlement to service connection for a right ear hearing loss disability.

In January 2016, the Board remanded the Veteran's appeal, in compliance with the Court's August 2015 Memorandum Decision.  Specifically, the Board requested the AOJ schedule the Veteran for an updated VA examination and obtain a VA opinion addressing the merits of the Veteran's claim for entitlement to service connection for right ear hearing loss. A VA examination and audiological testing were conducted in June 2016.  However, as the examiner did not provide an opinion as to service connection for the Veteran's right ear hearing loss.  Therefore, an addendum opinion was obtained in December 2016, which found the Veteran's right ear hearing loss disability was at least as likely as not related to his military service.

The AOJ issued a Rating Decision in December 2016, which awarded the Veteran entitlement to service connection for his right ear hearing loss disability.  Additionally, based upon the audiological testing conducted during the June 2016 VA examination, the Veteran was awarded a 10 percent disability evaluation for his bilateral hearing loss disability.  However, as the December 2016 Rating Decision represents a partial award of the benefits sought by the Veteran, the case was returned to the Board for further appellate adjudication. As such, the Board has re-characterized the Veteran's appeal, to reflect the award of service connection for a right ear hearing loss disability.  Based upon a review of the record, the Board finds the January 2016 remand directives were substantially complied with and the matter has been properly returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to June 2007, the Veteran had Level IV hearing loss in his right ear and Level II hearing loss in the left ear.  Thereafter, the Veteran had, at worst, Level III hearing loss in his right ear, and Level I hearing loss in his left ear.  

2.  Beginning on and after June 14, 2016, the Veteran had Level VI hearing loss in the right ear and Level III hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  Prior to June 14, 2016, the criteria for a compensable rating for the Veteran's bilateral hearing loss disability has not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.21, 4.85, Diagnostic Code 6100 (2016).

2.  Beginning on and after June 14, 2016, the criteria for a disability evaluation of 10 percent, but no greater, has been met for the Veteran's bilateral hearing loss disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.21, 4.85, Diagnostic Code 6100 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Duties to Notify and Assist:

As provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The VCAA required notice provisions were accomplished by numerous letters, including those dated in May 2006 and October 2007, which informed the Veteran of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also informed the Veteran how disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Pertinent to the VA's duty to assist, the record also reflects that the VA has undertaken appropriate actions to obtain all relevant evidence material to this claim.  The AOJ has secured the Veteran's service treatment records ("STRs"), VA treatment records, and all identified and available private treatment records.  For his part, the Veteran has submitted personal statements, and arguments from his representative.

The Veteran was afforded VA examinations to assess the severity of his bilateral hearing loss disabilities in June 2006, June 2007, February 2010, September 2001, and June 2016.  For ratings purposes, the Board finds that these VA examinations were thorough, based upon a review of the Veteran's medical history, supported by the clinical evidence of record, and are therefore adequate for adjudication of the Veteran's increased ratings claims currently on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Moreover, the Board finds these examinations are adequate, because the examiners provided audiometry testing that was adequate for the proper application of the rating criteria for bilateral hearing loss.  See Lendenmann v. Principi, 3 Vet. App. 354, 349 (1992). 

The Court has held, that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing loss disability in his or her final report.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  A review of the VA examinations of record indicated the June 2007, September 2001, and June 2016 VA examinations properly address the functional impacts of the Veteran's hearing loss.  While the June 2006 and February 2011 VA examiners did not specifically address the functional effects caused by the Veteran's bilateral hearing loss disability, the Board finds that no prejudice results to the Veteran, and, as such, the Board may proceed with a decision.  Specifically, in Martinak, the Court noted that, even if an audiologist's description of the functional effects of the appellant's hearing disability was somehow defective, the appellant bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id. at 456.  There have been no allegations of any prejudice caused by a deficiency in the discussion of functional loss.  Furthermore, the evidentiary record sufficient descriptions of the Veteran's symptoms and functional loss, including the Veteran's testimony during the June 2009 Hearing. 

Additionally, as was noted above, in a December 2015 Memorandum Decision, the Court found the VA examination dated February 2010 and addendum opinion dated June 2011 inadequate for adjudicating the merits of the Veteran's claim for service connection of right ear hearing loss.  Specifically, the Court found the VA examination and opinions were based upon an incomplete review of the Veteran's claims file, and did not consider a 1978 audiology report which found evidence of "mild" right ear hearing loss.  However, the Board notes that the Court did not find the February 2010 VA examination, or any other examination of record, inadequate for purposes of assigning a disability evaluation for either the Veteran's left or right ear hearing loss.  Therefore, the Board is satisfied the VA examinations of record are adequate for adjudicating the merits of the Veteran's claim for an increased disability rating. 

Lastly, the Board notes the Veteran's claims were previously remanded by the Board, most recently in January 2016.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  In response to the Board's January2016 remand, the AOJ provided the Veteran with a new VA examination to determine the severity of his bilateral hearing loss disability.  Thereafter, in December 2016, an addendum opinion was obtained which assessed the etiology of the Veteran's right ear hearing loss disability.  As such, the Board finds the AOJ has substantially complied with the remand directives.  

Therefore, the Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Moreover, for the increased rating issues on appeal, neither the Veteran, nor his representative, have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  For these reasons, the Board concludes that the VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Entitlement to an Increased Rating for a Bilateral Hearing Loss Disability:

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities ("Rating Schedule"), found in 38 C.F.R. § 4.1 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  Separate diagnostic codes identify the various disabilities and each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.10.  As such, each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.

When there is a question as to which evaluation should be applied to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.   38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Specific to the Veteran's claim for an increased rating for right ear hearing loss, the question for consideration is the propriety of the initial evaluation assigned.  Therefore, the relevant time period for consideration begins on the date that the claim for service connection was filed.  Moore v. Nicholoson, 21 Vet. App. 211, 216-17 (2007).  In the instant appeal, the Veteran filed his claim for service connection of a right ear hearing loss disability in August 2007. 

As for the Veteran's left ear, entitlement to compensation was previously established and presently his appeal seeks an increase in the disability rating assigned for left ear hearing loss.  Therefore, the present level of disability is of primary concern, and the relevant focus for adjudicating his claim is the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran filed his claim for an increased rating in March 2006.  Thus, the relevant temporal focus for the left ear hearing loss disability dates back to March 2005.

Moreover, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann, 3 Vet. App. at 349; 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral defective hearing, the Rating Schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  Id.

The regulations additionally provide guidance for exceptional cases of hearing loss.  Specifically, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  Similarly, if the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will be elevated to the next higher Roman numeral.  

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Pure Tone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the pure tone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86, described in the preceding paragraph.  38 C.F.R. § 4.85(c).  

In addition to dictating objective results, a VA audiologist must fully elicit and describe the functional effects caused by a veteran's hearing disability.  See Martinak, 21 Vet. App. at 455.  

Lastly, the Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

That being the relevant law to the Veteran's current claim, the Board finds, that the Veteran was not entitled to a compensable rating, for either a left or right ear hearing loss disability, prior to June 14, 2016, the date of his VA examination and audiological testing.  Furthermore, the Board finds the probative evidence of record does not warrant an award in excess of 10 percent disabling for a bilateral hearing loss disability beginning on or after June 14, 2016. 
The Veteran has claimed that his bilateral hearing loss is getting worse and believes that he is entitled to a compensable disability rating prior to June 14, 2016.  In a letter to the Board, dated May 2006, the Veteran reported increased symptoms of bilateral hearing loss.  With respect to functional effects of his hearing loss, the Veteran described difficulty hearing sounds in every type of environment, including traffic noises while walking in the street and difficulty hearing his alarm clock in the mornings.  He further reported his symptoms had increased during the previous years, as he received at least two "upgrades" in his hearing aids from the Denver VA medical center.  In a separate letter, dated June 2006, the Veteran's wife submitted a personal statement, in which she described a "depreciable decline" in the Veteran's "ability to hear spoken words and sounds." 

The Veteran was afforded a VA examination and audiological testing in June 2006.  Audiometric testing was conducted at the exam, and the results are summarized in the chart below, with pure tone thresholds in decibels:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
30
65
65
70
57.5
LEFT
55
55
60
45
53.75

The average pure tone threshold in the Veteran's right ear was approximately 58 decibels, while the average pure tone threshold in the Veteran's left ear was approximately 54 decibels.  The VA examiner additionally administered the Maryland CNC word list pursuant to VA regulations.  See 38 C.F.R. § 3.485.  The Veteran attained a 78 percent score within his right ear, and a 90 percent score within his left ear.  These audiometric findings equate to Level IV hearing loss in the right ear, and Level II hearing loss in the left ear, which results in a non-compensable rating.  38 C.F.R. § 4.85, Table VI.

Thereafter, a second VA examination was conducted in June 2007.  During this examination, the Veteran reported increased difficulty in understanding speech in all situations.  Audiometric testing was conducted at the exam, and the results are summarized in the chart below, with pure tone thresholds in decibels:



HERTZ



1000
2000
3000
4000
AVG
RIGHT
35
65
70
70
60
LEFT
50
55
55
50
52.5

The average pure tone threshold in the Veteran's right ear was 60 decibels, while the average pure tone threshold in the Veteran's left ear was approximately 53 decibels.  The VA examiner additionally administered the Maryland CNC word list pursuant to VA regulations, and reported three separate scores for the Veteran's right ear: 96 percent (at 90 dBHL), 80 percent (at 85 dBHL), and 84 percent (at 80 dBHL).  As for the Veteran's left ear, the VA examiner reported the Veteran attained a score of 92 percent (at 80 dBHL).  For ratings purposes, the Board considered all three of the Veteran's word recognition scores.  However, no score, when applied to Table VI, warranted a compensable disability evaluation.  

Specifically, the Veteran's right ear hearing ranged from a Level I, using the 96 percent word recognition score, to a Level III, using the 80 percent word recognition score, and then to a Level II, using the 84 percent word recognition score.  The audiometric findings for the Veteran's left ear equated to a Level I hearing loss.  Neither combination of any of the above described hearing loss levels resulted in a compensable evaluation under 38 C.F.R. § 4.85, Table VI.

During a June 2009 Board hearing, the Veteran testified as to the severity, symptomatology, and resulting functional impairment of his bilateral hearing loss disability.  Specifically, the Veteran testified he had a harder time understanding some communications between himself and his wife, as well as others.  As an example, the Veteran testified he is able to hear sounds but is not able to distinguish what those sounds are, and if they are speech or other noises.  While talking in a crowded room, he testified that he is unable to distinguish his conversation from those conversations/noises surrounding him.  He further testified to not being able to hear a television, such that he must turn the volume to a very high level. The Veteran additionally testified he has difficulty hearing conversations while using a cordless telephone, and requires the use of an amplifier when using a landline phone. 
In February 2010, a third VA examination was provided to the Veteran to assess the severity of his hearing loss.  The results of audiometric testing conducted during this examination, are summarized in the chart below, with pure tone thresholds in decibels:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
55
65
70
52.5
LEFT
45
50
60
60
53.75

The average pure tone threshold in the Veteran's right ear was approximately 53 decibels, while the average pure tone threshold in the Veteran's left ear was approximately 54 decibels.  The VA examiner additionally administered the Maryland CNC word list pursuant to VA regulations, and reported the Veteran attained a 92 percent score for both his right and left ears.  These audiometric findings equate to Level I hearing loss in both the right and left ears, which results in a non-compensable rating.  38 C.F.R. § 4.85, Table VI.

As discussed above, the VA examiner did not elicit any descriptions of functional loss from the Veteran during this February 2011 VA examination.  However, based upon the results of the audiological testing, the VA examiner diagnosed the Veteran with moderate to moderately severe sensorineural hearing loss. 

Subsequently, the Veteran was afforded a fourth VA audiological examination in September 2011.  During this examination, the Veteran reported that he experienced difficulty understanding speech "all the time," especially when there is background noise, and difficulty understanding his wife.  The Veteran described his "biggest" functional loss was an inability to clearly hear the television.  After questioning the Veteran about his symptoms, the VA examiner reported the Veteran's bilateral hearing loss disability impacted his daily life, including his employment. 

Based upon the audiometric testing, summarized below, the September 2011 VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
35
60
70
70
58.75
LEFT
55
60
55
50
55

The average pure tone threshold in the Veteran's right ear was approximately 59 decibels, while the average pure tone threshold in the Veteran's left ear was 55 decibels.  The VA examiner additionally administered the Maryland CNC word list and reported the Veteran attained 92 percent scores within his right and left ears.  These audiometric findings equate to Level II hearing loss in the right ear, and Level I hearing loss in the left ear, which results in a non-compensable rating.  38 C.F.R. § 4.85, Table VI.

The Board notes that the probative evidence of record, through the date of the September 2011 VA audiological examination, does not established a hearing loss disability which would warrant the assignment of a compensable evaluation.  See 38 C.F.R. § 4.85, Table VI.  Furthermore, a review of the Veteran's treatment records with the Dallas VA Medical Center, Central Texas Healthcare System (which includes Temple VAMC and Austin VAMC), and Denver Medical Center do not reveal any objective testing results which would establish entitlement to a compensable rating.  Rather, these VA treatment records focus on the Veteran's use of hearing aids, the fitting of hearing aids to the Veteran's ears, and his reports of feedback/noise from his hearing aids.  During each visit, the Veteran was advised on the proper use of his hearing aids, their cleaning, and adjustments were made to decrease the feedback noise the Veteran experiences.  As such, the Board finds no evidence which warrants the assignment of a compensable disability rating during this period.  

In reaching this conclusion, the Board has considered the provisions and applicability of 38 C.F.R. § 4.86, regarding exceptional patterns of hearing impairment.  However, thus far the audiological testing has not reported that the Veteran has puretone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz or a puretone threshold of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz.  Consequently, the evidence does not support an initial compensable disability rating for the Veteran's bilateral hearing loss prior to June 14, 2016. 38 C.F.R. § 4.3. 

A fifth VA examination and audiological test was provided to the Veteran on June 14, 2016.  During this examination, the Veteran described the functional impact of his bilateral hearing loss, including the necessity of wearing hearing aids all the time.  Without these hearing aids, the Veteran reported all sounds were "unclear," and specifically noted the hearing "sensitivity" within his right ear had decreased.  The results of audiometric testing conducted during this examination, are summarized in the chart below, with pure tone thresholds in decibels:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
55
60
75
75
66.25
LEFT
60
55
60
50
56.25

The average pure tone threshold in the Veteran's right ear was approximately 66 decibels, while the average pure tone threshold in the Veteran's left ear was approximately 56 decibels.  The VA examiner additionally administered the Maryland CNC word list pursuant to VA regulations.  See 38 C.F.R. § 3.485.  The Veteran attained a 72 percent score in his right ear, and an 84 percent score in the left ear.  These audiometric findings equate to Level VI hearing loss in the right ear, and Level III hearing loss in the left ear, which results in a compensable 10 percent disability rating, but no greater.  38 C.F.R. § 4.85, Table VI.

The Board notes that during this June 2016 VA examination, the Veteran's right ear hearing loss fit the parameters of § 4.86, for an exceptional pattern of hearing loss.  Specifically, the examination reported that the Veteran has right ear puretone thresholds at 55 decibels, or more, at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz.  As such, the Veteran's right ear is entitled to consideration under Tables VI and VIa, and should be assigned the higher numeral evaluation of the two.  Applying the Veteran's speech recognition score and average pure tone threshold results in a Level VI hearing loss under Table VI.  Under Table VIa, the Veteran would be assigned a Level V hearing loss.  As each ear is evaluated separately, the Veteran's left ear hearing loss is not entitled to a higher evaluation under Table VIa.  38 C.F.R. § 4.86(a).  As such, the Board has applied the higher of the two evaluations above, which resulted in a compensable 10 percent disability evaluation, but no greater.  

Therefore, as of the July 14, 2016 VA audiological testing and examination, the competent and probative evidence establishes that the Veteran is entitled to a 10 percent disability evaluation, but no greater, for his bilateral hearing loss disability.  However, as discussed in detail above, there is no evidence which would warrant the assignment of a compensable disability evaluation prior to June 14, 2016.   There are no audiometric records at since June 14, 2016, to show findings consistent with a higher evaluation under Diagnostic Code 6100.

Extraschedular Consideration:

As the Court has explained in Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before the VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

With regard to the bilateral hearing loss issue on appeal, there is no evidence of an exceptional or unusual circumstance which would warrant referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board finds that the Veteran's hearing loss symptomatology is fully addressed by the rating criteria under which it is rated.  Specifically, and as addressed above, the Veteran's symptoms include difficulty hearing and understanding speech, in all situations (i.e. employment), and difficulty hearing a television.  The applicable schedular rating criteria assign an auditory acuity level, to each ear, based on the puretone threshold averages and speech discrimination scores, which are measured without hearing aids in a sound controlled room.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the Rating Schedule shows that the rating criteria for hearing loss reasonably describe the Veteran's disability level and symptomatology, including his difficulty hearing and understanding speech.

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the amendments of 38 C.F.R. § 4.85, proposed in April 1994, which sought to recognize and address exceptional patterns of hearing impairment which were not fully contemplated by the existing criteria.  See 59 Fed. Reg. 17,295 (Apr. 12, 1994).  The first proposed amendment contemplated a pattern of hearing loss where "speech discrimination tests in a controlled setting are often near normal, [but] they do not reflect the true extent of difficulty understanding speech in the everyday work environment, even with the use of hearing aids." Id. at 17,296.  The second proposed amendment contemplated a pattern of hearing loss constituting "an extreme handicap in the presence of any environmental noise, [which] often cannot be overcome by the use of hearing aids." Id.  The VA explained that "[t]he intended effect of these two new provisions is to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting." Id.  The VA adopted the proposed amendments on May 11, 1999, effective June 10, 1999.  See 64 Fed. Reg. 25,202 (May 11, 1999).

More recently, the Court held that the rating criteria for hearing loss contemplates the functional effects of decreased hearing, as well as difficulty understanding speech, in an everyday work environments.  See Doucette v. Shulkin, ___ Vet.App. ___, No. 15-2818 at 5 (March 6, 2017).  In reaching this conclusion, the Court relied upon the plain language of 38 C.F.R. §§ 4.85, 4.86, as well as the above recited regulatory history.  Therefore, per the Court's holding, when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria.   See Doucette v. Shulkin, ___ Vet.App. ___, No. 15-2818 at 3 (March 6, 2017).

Accordingly, the Board finds that the Veteran's reported symptoms of difficulty hearing and understanding speech in the presence of background or environmental noise, are symptoms contemplated in the current schedular rating criteria.  This includes the Veteran's reports to the September 2011 VA examiner that his hearing loss impairs his ability to hear in workplace environments.

Moreover, the Board finds the Veteran does not experience any additional symptom not contemplated by the Rating Schedule, such as dizziness, vertigo, or ear pain.  In this regard, the Board has taken all symptoms, where attributable to his bilateral hearing loss, into account.  The Veteran has reported some dizziness, unsteadiness, and imbalance, but there is no indication in the VA treatment records or upon any VA medical examination that these symptoms are due to his bilateral hearing loss.  For example, an August 2000 VA treatment note reported the Veteran was treated for symptoms of  "equilibrium off" and difficulty with vision.  See Denver VA Medical Clinic Records.  Initial impressions indicate the Veteran's symptoms were attributable to a possible stroke.  However, over the next eight days of evaluation, the examining clinician observed the Veteran had "positional associated vertigo lasting seconds" when lying with his head to the right.  Subsequently, during the Veteran's June 2007 VA examination, he reported his right ear hearing acuity had worsened in 2001, after he suffered episodes of vertigo.  Thereafter, the Veteran does not report any continued symptoms of vertigo or dizziness during his audiological testing/evaluations.

A lack of notation where it would be expected, to include during treatment or examination, is noteworthy.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  That these symptoms have not been attributed or linked to the Veteran's bilateral hearing loss strongly suggests that no attribution is warranted.  

Finally, the Board notes that under the Federal Circuit Court's holding in the case of Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In the present case, in addition to the service-connected bilateral hearing loss disability adjudicated above, the Veteran is service connected for diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, hypertension, and erectile dysfunction.  However, the Veteran has not alleged and the evidence does not establish how the combined effects of all of the Veteran's service-connected disabilities "collectively impact" his disability picture in a way not contemplated by the Schedule for Rating Disabilities.  Yancy v. McDonald, 27 Vet. App. 484 (2016); Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, an extraschedular referral is not warranted on a collective basis either.

In conclusion, the Board finds the Veteran's hearing loss symptomatology is fully addressed by the rating criteria, including his inability to comprehend verbal conversations.  As such, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral hearing loss disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, 22 Vet. App. 111.
 

ORDER

Entitlement to a compensable disability evaluation for bilateral hearing loss disability prior to June 14, 2016, is denied. 

Entitlement to an increased disability evaluation for bilateral hearing loss, in excess of 10 percent disabling, beginning on and after June 14, 2016, is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


